In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00451-CV

IN RE D.M.L., RELATOR                      §   Original Proceeding

                                           §   From the 481st District Court

                                           §   of Denton County (21-6418-393)

                                           §   December 22, 2022

                                           §   Memorandum Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the petition for writ of mandamus filed by the

relator, D.M.L. We conditionally grant the relator’s petition and direct the respondent

to vacate her October 20, 2022 “Order on Petitioner’s Motion for Interim Attorney’s

Fees.” Our writ will issue only if the respondent fails to comply.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Dana Womack
                                          Justice Dana Womack